FILED
                             NOT FOR PUBLICATION
                                                                           NOV 30 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GOLF INTERNATIONAL,                              No. 14-72234
DBA Desert Canyon Golf,
                                                 Agency No. 13A00074
              Petitioner,

 v.                                              MEMORANDUM*

IMMIGRATION AND CUSTOMS
ENFORCEMENT,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2016**
                               San Francisco, California

Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      Appellant Golf International petitions for review of an order of the Office of

the Chief Administrative Hearing Officer, Immigration and Customs Enforcement,

imposing an employer sanction of $57,650 against Golf for 129 violations of the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration and Nationality Act § 274A, 8 U.S.C. § 1324a(a)(1)(B). We deny the

petition.

       The Administrative Law Judge’s decision to impose a fine of $57,650

against Golf was not arbitrary and capricious. An ALJ’s order for civil money

penalties for violations of 8 U.S.C. § 1324a(a)(1)(B) is governed by 8 U.S.C.

§ 1324a(e)(5) and 8 C.F.R. § 274a.10(b). Under 8 U.S.C. § 1324a(e)(5),

consideration must “be given to the size of the business of the employer being

charged, the good faith of the employer, the seriousness of the violation, whether

or not the individual was an unauthorized alien, and the history of previous

violations.”

       The ALJ properly considered these factors and found that Golf was a small

business with no history of previous violations, that only three of the employees

were unauthorized aliens, and that there was no bad faith on Golf’s part, but that all

129 of Golf’s violations were serious. The ALJ concluded that, “[a]part from the

seriousness of the violations . . . the statutory factors otherwise incline in Golf’s

favor,” thus, the ALJ rejected the penalty amounts proposed by ICE, which were

“near the maximum permissible,” and instead made a downward adjustment for

each proposed fine, for a total penalty of $57,650. We conclude that the ALJ

properly considered the relevant statutory factors and did not make a clear error of


                                            2
judgment in imposing the fine she did against Golf. We therefore deny Golf’s

petition because the ALJ’s fine was not arbitrary and capricious.

      PETITION DENIED.




                                         3